This action was brought as a test case to have it determined whether the provisions of the Laws of 1932, chapter 637, known as the Economy Bill, continued to have force and effect after the passage of a certain concurrent resolution of the Legislature in April, 1935, declaring the emergency ended. Plaintiff, a patrolman on the police force of the city of New York, seeks to recover certain compensation which he claims to have been improperly wdthheld from him due to the alleged termination of the Economy Bill. Order denying plaintiff’s motion for summary judgment unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — McAvoy, Merrell, O’Malley, Townley and Untermyer, JJ.